AO 450 (Rev. 11/11) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                               District of Alaska

                TRIUMVIRATE, LLC, et al.                                )
                             Plaintiff                                  )
                                v.                                      )      Civil Action No. 3:18-cv-00091-HRH
                     RYAN ZINKE, et al.                                 )
                            Defendant                                   )

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

☐ the plaintiff (name)                                                                                      recover from the
defendant (name)                                                                                               the amount of
                                                                        dollars ($                 ), which includes prejudgment
interest at the rate of                  %, plus post judgment interest at the rate of           % per annum, along with costs.

☐ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                          recover costs from the plaintiff (name)
                                                  .

☒ other: This matter is remanded to Bureau of Land Management for further proceedings consistant with the order at docket 79.

                                                                                                                                   .

This action was (check one):

☐ tried by a jury with Judge                                                                        presiding, and the jury has
rendered a verdict.

☐ tried by Judge                                                                    without a jury and the above decision
was reached.

☒ decided by Judge                                     H. Russel Holland                     on a motion for   summary judgment
at docket 58.
                                                                                                                                   .

APPROVED:

s/H. Russel Holland
H. Russel Holland
United States District Judge
                                                                                             Lesley K. Allen
Date: February 26, 2019                                                                      Lesley K. Allen
                                                                                              Clerk of Court
Note: Award of prejudgment interest, costs and attorney's fees are
governed by D.Ak. LR 54.1, 54.3, and 58.1.




                     Case 3:18-cv-00091-HRH Document 80 Filed 02/26/19 Page 1 of 1
